Case 8:15-cv-00011-TPB-CPT Document 156 Filed 02/12/20 Page 1 of 6 PageID 1800

     Defendant Pro Se’s Plaintiff’s Declaration of 12 February 2020 - 8:15-cv-00011


1                         IN THE UNITED STATES DISTRIC COURT

2                              MIDDLE DISTRICT OF FLORIDA

3                                      TAMPA DIVISION

4

5     In response to Plaintiffs’ Declaration of 12 February 2020 (Docket Document154 ):

6                       8:15-cv-11-T-60CPT, formerly : 8:15-cv-00011

7

8    OXEBRIDGE QUALITY RESOURCES

9    INTERNATIONAL, LLC, and

10   CHRISTOPHER PARIS, individually.

11

12   Plaintiffs,

13

14   Vs.

15

16   MARC TIMOTHY SMITH, individually,

17   and d/b/a/ CAYMAN BUSINESS SYSTEMS (Defunct since ~2001)

18

19   Defendants.

20

21   Presiding Judge: Thomas P. Barber

22   Court: Florida Middle District Court



                            Defendant Pro Se: Marc Timothy Smith
                            Page 1 of 6 - Printed February 12, 2020
Case 8:15-cv-00011-TPB-CPT Document 156 Filed 02/12/20 Page 2 of 6 PageID 1801

     Defendant Pro Se’s Plaintiff’s Declaration of 12 February 2020 - 8:15-cv-00011


23   Office: Tampa Office

24   County: Hillsborough

25   Case Number: 8:15-cv-11-T-60CPT, formerly: 8:15-cv-00011

26

27

28   The following is a line item response to Paris’ declaration:


29


30   Line item 1: Without knowledge. Mr. Paris has used several names over the years.

31   Line item 2: During the settlement meeting Paris had a chance to address any

32   financial grievances. His main interest was to take ownership of Elsmar.com, which

33   Smith would not agree to. Paris also had a chance to present the Court with

34   evidence of financial harm in the 16 March 2016 hearing. He did not show at the

35   time any financial harm. In fact the Judge made clear he did not believe Paris

36   suffered any significant financial harm.


37


38   Paris has had many opportunities to show financial harm and has not done so. If

39   Paris wants to do so now, would be questionable without, at the last, affidavits from

40   business owners who between 2001 and 2020 in which they state why they turned

41   down opportunities to work with Paris.


42   Line Item 3: Agree



                            Defendant Pro Se: Marc Timothy Smith
                            Page 2 of 6 - Printed February 12, 2020
Case 8:15-cv-00011-TPB-CPT Document 156 Filed 02/12/20 Page 3 of 6 PageID 1802

     Defendant Pro Se’s Plaintiff’s Declaration of 12 February 2020 - 8:15-cv-00011


43   Line Item 4: Agree


44   Line Item 5: Agree. Yet – Smith has not requested any such removal of past remarks

45   (remarks made prior to the injunction) by Paris. Smith’s only objection has been in

46   Docket Documents 122 and 123 which were made by Paris after the injunction was

47   agreed to.


48   Smith has presented to the Court, in recent documents, that Paris has been, and at

49   least until the June-July 2019 timeframe, continually violated the injunction. What

50   Paris is attempting to do is to say he is bot violating, and has not violated the

51   injunction, by not directly naming Smith explicitly in his “tweets”, on Linkedin, on his

52   Oxebridge.com website and elsewhere. In the 16 March 2016 hearing the Honorable

53   Judge Thomas B. McCoun made clear that the explicit mention is not necessary to

54   violate the injunction which was the basis for his requiring Smith to pay Paris $1,000.

55   Smith had not mentioned Oxebridge or Paris, but that the context was sufficient.


56


57   The same is true for Paris. Marc Smith has been on the internet with Elsmar.com

58   since 1996 and is well know for his work with major US and other companies world

59   wide. In his “tweets”, etc., Elsmar is synonymous with Smith. Paris knows exactly

60   this, Paris’ many, many attempts to end-run the injunction is obvious.


61   Line Item 6: Disagree. Note that Paris provides no proof of this.


62   Line Item 7: Agree


                            Defendant Pro Se: Marc Timothy Smith
                            Page 3 of 6 - Printed February 12, 2020
Case 8:15-cv-00011-TPB-CPT Document 156 Filed 02/12/20 Page 4 of 6 PageID 1803

     Defendant Pro Se’s Plaintiff’s Declaration of 12 February 2020 - 8:15-cv-00011


63   Line Item 8: Agree


64   Line Item 9: Agree: Which was less than the ~$13,000 requested.


65   Line Item 10: Deny


66   Line Item11: Agree in that the company which took control of the Elsmar.com

67   domain name and server in April 2016 use the email address.


68   Line Item 12: Without knowledge. No email trail has been presented. In addition,

69   emails can easily be faked. It should be noted that while Smith did use the

70   elsmarmrc@gmail address, he relinquished I to the current server owner sometime

71   back. While it is still in he CM/ECF record, Smiths email address of record is

72   elsmarmrc@icloud,com.


73   Line Item 13: Agree. Smith has been unsuccessfule at getting the old email address

74   removed, just as Cayman Business Systems is still on the court record even though

75   it has not been used since 2001 well prior to the date this case was file in January of

76   2015. Cayman Business Systems was a ‘dba’ Smith did use until Ohio outlawed the

77   use of dba’s in 2001, which shows how screwy this whole case is – It was filed

78   against a non-existent ‘dba’.


79   Line Item 14: Deny


80   Line Item 15: Agree in part/Deny in part. Smith has a memory of such an email.

81   However, it never appeared on Elsmar.com and Smith does not remember any such




                            Defendant Pro Se: Marc Timothy Smith
                            Page 4 of 6 - Printed February 12, 2020
 Case 8:15-cv-00011-TPB-CPT Document 156 Filed 02/12/20 Page 5 of 6 PageID 1804

      Defendant Pro Se’s Plaintiff’s Declaration of 12 February 2020 - 8:15-cv-00011


 82   acknowledgement or response.


 83   Line Item 16: Without Knowledge – Smith’s has been aware of it and Smith did use

 84   the abuse email provided in whois requesting them to remove the content because

 85   of harm to Smith. It appears they have done so. As Smith has previously stated, it is

 86   for all intents and purposes impossible to assess ownership of many websites due to

 87   international laws. For all Smith knows, Paris started the cited website in an attempt

 88   to throw suspicion on Smith as Paris did when he defaced his own Oxebridge.com

 89   website and blamed “Elsmar” in 2015 or 2016. In addition, as has been shown in

 90   M.D.Fla._8_19-cv-00423-WFJ-SPF, that a number of people have in fact started

 91   various ‘anti-Oxebridge’ or ‘anti-Paris’ websites with various names.


 92   Line Item 17: Agree in part/Deny in part – That may have been posted on a website

 93   but Smith did not say that an interview would be given, not did Smith give such an

 94   interview. Sounds like a typical post to stir up conspiracy minded people. Believing

 95   what one reads on the internet is not wise.


 96   Line Item 18: Without knowledge. Smith seriously doubts this unless Paris sent them

 97   to Smith’s obsolete email address, in which case it is possible because that email

 98   address has been compromised.


 99   Line Item 19: See line item 16 herein.


100   Line Item 20: Agree in part/Deny in part: Agree – The fine and atty fees, Deny

101   having published anything about Paris and/or Oxebridge.



                             Defendant Pro Se: Marc Timothy Smith
                             Page 5 of 6 - Printed February 12, 2020
 Case 8:15-cv-00011-TPB-CPT Document 156 Filed 02/12/20 Page 6 of 6 PageID 1805

      Defendant Pro Se’s Plaintiff’s Declaration of 12 February 2020 - 8:15-cv-00011


102


103   Response to Docket Document 146: Deny. Smith does not own or use Macromedia

104   software. It might be instructive and valuable for Mr. Feicient would provide an

105   analysis of the graphics that many people downloaded from the Oxebridge.com

106   website at the time Paris’ website was supposedly ‘hacked’, where the file meta-data

107   clearly showed the software’s owner to be Paris.


108


109

110                                      I declare under penalty of perjury that the forgoing

111                                      is true and correct.

112                                      Dated and respectfully submitted using the

113                                      CM/ECF this 12 February 2020.

114

115                                      Marc Timothy Smith (Defendant pro se)

116

117                                      By:

118                                      /s/Marc Timothy Smith

119




                             Defendant Pro Se: Marc Timothy Smith
                             Page 6 of 6 - Printed February 12, 2020
